Exhibit 10.6

November 21, 2016

 

Peter Biere

4113 239th Pl SE

Sammamish, WA 98029

peterbiere@comcast.net

 

Dear Peter:

 

BSQUARE Corporation is pleased to extend to you an offer of employment as the
company's Chief Financial Officer. We look forward to working with you and to
the contributions you will make at Bsquare.

 

You will report to Jerry Chase, our CEO, and will be paid bi-weekly at a rate
equivalent to an annual salary of $270,000 ("Base Salary"), subject to review
annually. Your principal place of employment will be at our headquarters in
Bellevue, Washington, with business travel as needed to meet the
responsibilities of your role. This offer is based on a start date of December
30, 2016, unless you and the company decide on a different mutually-acceptable
start date (the "Start Date").

 

You will be a Section 16 officer, subject to certain Bsquare stock trading
restrictions and SEC reporting requirements (see attached memorandum for
details).

 

Bonus Plan

 

You will be eligible to participate in our Annual Bonus Plan ("ABP"). Your
annual bonus potential will be 50% of your Base Salary at 100% achievement. The
ABP is structured such that no bonuses are paid until Bsquare achieves certain
financial targets and you achieve individual objectives that you and our CEO
will agree upon. Bonuses are paid annually, by March 15 following the close of
our fiscal year, and are payable at the sole discretion of the Compensation
Committee of Bsquare's Board of Directors (the "Board"). You must remain
continuously employed by the company through the end of the calendar year to be
eligible to receive any bonus payout for that calendar year, except as otherwise
specifically set out below.

 

Signing Bonus

 

You will receive a one-time signing bonus of $8,000. This bonus will be paid in
one lump sum on the first regularly scheduled pay date after you begin
employment with us. The signing bonus is taxable, and all regular payroll taxes
will be withheld. In the unlikely event that you leave the company within 12
months of your Start Date, you will be responsible for reimbursing the company
for the entire signing bonus. You authorize the company to withhold this amount
from any severance and other final pay you may receive upon termination of
employment.

 

 

--------------------------------------------------------------------------------

 

Benefits

 

You will be eligible to participate in the employee benefit plans and programs
generally available to our employees. These plans and programs are subject to
our policies in effect from time to time, as well as the eligibility and other
terms of these plans and programs. Currently they include:

 

 

•

group medical, dental, and vision coverage, with flexible spending accounts
(FSA);

 

•

life insurance and short- and long-term disability benefits, subject to waiting
periods;

 

•

401(k) retirement plan with company matching contributions;

 

•

Employee Assistance Program and Emergency Travel Assistance Program;

 

•

Paid Time Off (PTO) to be initially accrued at 4.62 hours per pay period, which
is equivalent to 15 days per year; and

 

•

Nine (9) Company-paid holidays and two (2) floating Company-paid holidays per
calendar year.

 

Bsquare reserves the right to modify or terminate any of its benefit plans or
programs at any time and for any reason.

 

Equity

 

Subject to approval by the Compensation Committee of the Board (or of the full
Board, including a majority of the independent directors), you will receive the
one-time equity awards described below this paragraph. The grant date in each
case will be the later of (i) your Start Date and (ii) the date of the approval
referred to in the preceding sentence. These awards will be subject to the terms
of an award agreement, and the company's 2011 Inducement Award Plan, as amended
from time to time. You acknowledge that these awards are a material inducement
in your decision whether to accept this offer of employment, and that you would
not have been willing to accept this offer in the absence of the awards.

 

 

•

An option to purchase up to 100,000 shares of Bsquare common stock. These
options will be non-qualified stock options, that is, not intended to qualify as
incentive stock options under the Code (as defined below). The options will vest
as follows: 25% will vest on the first anniversary of the grant date, and the
balance will vest in equal monthly installments for three years thereafter,
subject to your continued employment. The exercise price will be the closing
price of the company's common stock on the grant date.

 

•

A grant of 7,500 restricted stock units for shares of Bsquare common stock.
These RSUs will vest as follows: 25% will vest on the first anniversary of the
grant date, and the balance will vest in equal quarterly installments for three
years thereafter, subject to your continued employment.

 

Termination and Change of Control Benefits

 

Except as provided in the next paragraph, if your employment is terminated by
Bsquare when neither "cause" nor "long term disability" exists, and provided
that you release Bsquare and its agents from any and all employment-related
claims in a signed, written release satisfactory in form and substance to
Bsquare, (i) you will be entitled to receive severance equal to 6 months of your
then annual Base Salary, (ii) you shall be eligible for continued COBRA coverage
at our expense for a period of 6 months following

2

--------------------------------------------------------------------------------

 

your termination date, and (iii) any ABP bonus to which you would have otherwise
been entitled as determined at the sole discretion of the Compensation Committee
of the Board shall be payable pro rata based on your termination date. The
foregoing severance payments shall be paid out on regular payroll days post
termination, subject to legally required and any individually agreed upon
payroll deductions. During the period subsequent to your termination date in
which you are being paid such severance amounts, you would not be considered an
employee and would therefore receive no Paid Time Off accrual, nor would you be
entitled to benefits under the company's health and welfare plans or retirement
savings plan as an active employee, except as otherwise provided herein.

 

Immediately prior to consummation of a Change of Control, all of your unvested
stock options and restricted stock units shall become fully vested and
immediately exercisable. In addition, if your employment is terminated by
Bsquare or any successor thereto within 9 months following a Change of Control
when neither "cause" nor "long term disability" exists or if you terminate your
employment for "good reason," and provided that you release Bsquare and any
successor thereto and its respective agents from any and all employment-related
claims in a signed, written release satisfactory in form and substance to the
company or any successor thereto, you will be entitled to receive a one-time
lump sum severance payment equal to (i) 9 months of your then-effective annual
Base Salary plus (ii) 66% of your target ABP bonus as may be modified from time
to time by the Compensation Committee of the Board, and you shall be eligible
for continued COBRA coverage at the company's expense for a period of 9 months
following your termination date. The foregoing severance payments shall be in
lieu of the severance payments described in the preceding paragraph, and after
expiration of the 9-month period following a Change of Control, you shall
continue to be entitled to receive the severance payments described in the
preceding paragraph on the terms and conditions set forth therein.

 

For purposes hereof, "cause," "good reason" and "Change of Control" are defined
on Attachment A hereto, and "long term disability" is defined in the company's
sponsored Long Term Disability group insurance plan.

 

No severance shall be payable hereunder unless the release described herein has
been signed and become effective within 60 days from the date of termination
(the "Release Deadline"). Upon the release becoming effective, any severance
payable hereunder will be payable commencing on or as soon as administratively
practicable after the Release Deadline.

 

Tax Matters

 

In the event the termination occurs at a time during the calendar year when the
release could become effective in the calendar year following the calendar year
in which your termination occurs, then any payments hereunder that would be
considered deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the "Code"), and the regulations promulgated thereunder
("Section 409A") will be paid commencing on the first payroll date to occur
during the calendar year following the calendar year in which such termination
occurs, or, if later, the Release Deadline.

 

Notwithstanding any other provision of this letter agreement, if at the time of
the termination of your employment, you are a "specified employee," determined
in accordance with Section 409A, any payments and benefits provided hereunder
that constitute "nonqualified deferred compensation" subject to Section 409A
that are provided on account of separation from service shall not be paid until
the first payroll date to occur following the six-month anniversary of your
termination date (the "Specified Employee Payment Date"). The aggregate amount
of any payments that would otherwise

3

--------------------------------------------------------------------------------

 

have been made during such six-month period shall be paid in a lump sum on the
Specified Employee Payment Date without interest, and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.

 

The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the benefits to be provided hereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply. You and the company agree to work together in good
faith to consider amendments to this letter agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to you under Section 409A.

 

Furthermore, notwithstanding any other provision of this letter agreement or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the company or any successor to you or
for your benefit pursuant to the terms of this letter agreement or otherwise
("Covered Payments") would constitute parachute payments within the meaning of
Section 280G of the Code and be subject to the excise tax imposed under Section
4999 of the Code (or any successor provision thereto) or any interest or
penalties with respect to such excise tax (collectively, the "Excise Tax"), then
the Covered Payments shall be reduced (but not below zero) to the minimum extent
necessary to ensure that no portion of the Covered Payments is subject to the
Excise Tax. Any determination required under this paragraph, including whether
any payments or benefits are parachute payments and whether and the extent to
which any reduction in the Covered Payments is required, shall be made by the
company in its sole discretion consistent with the requirements of Section 409A.
You shall provide the company with such information and documents as the company
may reasonably request in order to make a determination under this paragraph.
The company's determinations shall be final and binding on the company and you.

 

At-Will Employment

 

Your employment with Bsquare will be for no specific period of time. Rather,
your employment will be at-will, meaning that you or Bsquare may terminate the
employment relationship at any time, with or without cause, and with or without
notice and for any reason or no particular reason. Although your compensation
and benefits may change from time to time, the at-will nature of your employment
may only be changed by an express written agreement signed by an authorized
officer of the company.

 

Representations

 

By accepting this offer, you represent that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as non-competition, non-solicitation or
other work-related restrictions imposed by a current or former employer. You
also represent that you will inform Bsquare about any such restrictions and
provide the company with as much information about them as possible, including
any agreements between you and your current or former employer describing such
restrictions on your activities. You further confirm that you will not remove or
take any documents or proprietary data or materials of any kind, electronic or
otherwise, with you from your current or former employer to Bsquare without
written authorization from your current or former employer, nor will you use or
disclose any such confidential information during the course and scope of your
employment with the company. If you have any questions about the ownership of
particular documents or other information, you should discuss those questions
with your former employer before removing or copying the documents or
information.

4

--------------------------------------------------------------------------------

 

 

Contingent Offer

 

This offer is contingent upon the terms and conditions set out in this letter,
as well as the following: (i) your execution of the company's Proprietary Rights
Agreement; (ii) verification of your right to work in the United States, as
demonstrated by your completion of an I-9 form upon hire, and your submission of
acceptable documentation as noted on the I-9 form within three days of your
Start Date; and (iii) satisfactory completion of reference checks and, if
requested by us, a background investigation.

 

We are excited at the prospect of your joining our team. If you have any
questions, please don't hesitate to call me. If you wish to accept the position,
please sign below and return this letter to me by close of business, November
23, 2016.

 

We look forward to hearing from you.

 

Sincerely,

 

BSQUARE CORPORATION

 

Acknowledged and agreed:

 

 

 

By: /s/ Jerry Chase 11-21-16

 

/s/Peter Biere 11-28-16

      Jerry Chase

 

Peter Biere

      President and CEO

 

 

 

5

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

For purposes of this letter agreement, "cause" means and is limited to
dishonesty, fraud, commission of a felony or of a crime involving moral
turpitude, destruction or theft of company property, physical attack to a fellow
employee, intoxication at work, use of controlled substances or alcohol to an
extent that materially impairs your performance of your duties, willful
malfeasance or gross negligence in the performance of your duties, violation of
law in the course of employment that has a material adverse impact on the
company or its employees, your failure or refusal to perform your duties, your
failure or refusal to follow reasonable instructions or directions, misconduct
materially injurious to the company, neglect of duty, poor job performance, or
any material breach of your duties or obligations to the company that results in
material harm to the company.

 

For purposes hereof, "neglect of duty" means and is limited to the following
circumstances: (i) you have, in one or more material respects, failed or refused
to perform your job duties in a reasonable and appropriate manner (including
failure to follow reasonable directives), (ii) the Board, or a duly appointed
representative of the Board, has counseled you in writing about the neglect of
duty and given you a reasonable opportunity to improve, and (iii) your neglect
of duty either has continued at a material level after a reasonable opportunity
to improve or has reoccurred at a material level within one year after you were
last counseled.

 

For purposes hereof, "poor job performance" means and is limited to the
following circumstances: (i) you have, in one or more material respects, failed
to perform your job duties in a reasonable and appropriate manner, (ii) the
Board, or a duly appointed representative of the Board, has counseled you in
writing about the performance problems and given you a reasonable opportunity to
improve, and (iii) your performance problems either have continued at a material
level after a reasonable opportunity to improve or the same or similar
performance problems have reoccurred at a material level within one year after
you were last counseled.

 

For purposes of this letter agreement, "good reason" shall mean the occurrence
of any of the following, in each case without your written consent:

 

(i)a material reduction in your Base Salary other than a general reduction in
Base Salary that affects all similarly situated executives in substantially the
same proportions;

(ii)a material reduction in your ABP bonus target; or

(iii)a material, adverse change in your title, authority, duties or
responsibilities (other than as required by applicable law).

 

You cannot terminate your employment for good reason unless you have provided
written notice to the company of the existence of the circumstances providing
grounds for termination for good reason within thirty (30) days of the initial
existence of such grounds and the company has had at least thirty (30) days from
the date on which such notice is provided to cure such circumstances. If you do
not terminate your employment for good reason within ninety (90) days after the
first occurrence of the applicable grounds, then you will be deemed to have
waived your right to terminate for good reason with respect to such grounds.

 

6

--------------------------------------------------------------------------------

 

Further, for purposes of this letter agreement, a "Change of Control" shall
mean:

 

(i)the acquisition of the company by another entity by means of merger,
consolidation or other transaction or series of related transactions resulting
in the exchange of the outstanding shares of the company for securities of, or
consideration issued, or caused to be issued by, the acquiring entity or any of
its affiliates, provided, that after such event the shareholders of the company
immediately prior to the event own less than a majority of the outstanding
voting equity securities of the surviving entity immediately following the
event; or

(ii)any sale, lease, exchange or other transfer not in the ordinary course of
business (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the company.

 

7